DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 and 8/11/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, and 55-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “specific alkaline conditions” without specifying what conditions these are.  Limitations are not imported from the specification into the claim, and this “specific” undefined term is subject to variable interpretation from one artisan to another.  For the purpose of applying prior art, any alkaline condition which is greater than 7.0 is considered to meet the claim.  All claims depending from claim 18 are rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, and 55-58 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 2013/0078228A1 (hereafter, “Abiko”).
The instant claims are drawn to a composition comprising at least one acid, at least one B group vitamin, magnesium sulfate, at least one pH buffering agent, and water, as further specified in the claims.  It is noted that the additional claim language in the preamble, “formulation for intravenous administration” is not interpreted to impart further structural limitations or components into the claims beyond those recited.  
Abiko teaches a vitamin-containing nutrition infusion for administration through a vein (see title)(“formulated for intravenous administration”) and has a pH of 7.0 to 7.5 (see abstract, in particular; see [0070]).  The composition may include as vitamin C ascorbic acid (another name for L-ascorbic acid) (see [0068])
Abiko teaches various B vitamins to be included (see [0023]) including vitamin B1 (Thiamine HCl, see [0045] which is considered further to include “HCl” as claimed for instance in claim 66), 
Accordingly, Abiko teaches all components recited in claim 18; the limitations of claims 55-58 have been addressed above in regard to claim 18.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 55-62, and 66-70 are rejected under 35 U.S.C. 103 as being obvious over US 2013/0078228A1 (hereafter, “Abiko”).
The instant claims are drawn to a composition comprising at least one acid, at least one B group vitamin, magnesium sulfate, at least one pH buffering agent, and water, as further specified in the claims.  It is noted that the additional claim language in the preamble, “formulation for intravenous administration” is not interpreted to impart further structural limitations or components into the claims beyond those recited.  
Abiko teaches a vitamin-containing nutrition infusion for administration through a vein (see title)(“formulated for intravenous administration”) and has a pH of 7.0 to 7.5 (see abstract, in particular; see [0070]).  The composition may include as vitamin C ascorbic acid (another name for L-ascorbic acid) (see [0068])
Abiko teaches various B vitamins to be included (see [0023]) including vitamin B1 (Thiamine HCl, see [0045] which is considered further to include “HCl” as claimed for instance in claim 66), vitamin B2 (Riboflavin 5’ Phosphate, see [0068]), vitamin B3 (niacinamide or nicotinamide synonyms, see [0069]), vitamin B5 (Calcium D-Pantothenate, “pantothenic acids”, see [0045]), vitamin B6 (Pyridoxine HCl, see [0046]), and vitamin B12 (cyanocobalamin, see [0045]).  The composition may comprise water-soluble salts providing a magnesium ion including magnesium sulfate (see [0075]) as well as a sodium ion source which may be sodium bicarbonate among those preferably (see [0073])(“at least one pH buffering agent”).  The solutions described are aqueous (see examples).  Accordingly, Abiko teaches all components recited in claims 18 and 66; the limitations of claims 55-58 have been addressed above in regard to claim 18.  
Since Abiko does not use the same names as the vitamin components claimed in every instance, it is noted that Abiko is considered to teach the vitamin components claimed by synonyms or, in the event that Abiko teaches an alternate form or salt, Abiko’s teaching is considered to provide motivation for substituting an alternate vitamin form which one of ordinary skill in the art would have immediately envisaged as equivalent based on the ordinary skill of the artisan at the time taken in combination with Abiko’s teaching of multiple forms, derivatives, and salts.
Because Abiko does not teach an embodiment necessarily incorporating all components instantly claimed into a single example, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the components addressed above in a single invention based on Abiko’s disclosure as a whole.  One would have been motivated to do so to achieve good nutrition through inclusion of each and every vitamin and/or salt (i.e., magnesium sulfate and sodium bicarbonate) encompassed in the instant claims and as each taught by Abiko and further one would have been motivated to include formulation aids including acids and/or base components to control pH per Abiko’s suggestion.  
Further regarding the amounts recited in claims 59, 66, 68, 69, and 70, it is noted that Abiko does not teach a final composition volume as claimed.  However, Abiko teaches concentrations generally recommended (see [0030]-[0038] in particular) for a stable infusion for venous administration including buffer and salt components the same or substantially the same as encompassed by the instant claims.  Moreover, Abiko teaches that the infusion may include two solutions with pH adjusted for stability in order to achieve the desired active agent component efficacy (see [0021] and [0039] for instance).  While the instant claims recite product-by-process language for a method of making the claimed product, it is noted that Abiko generally suggests combinations of components in a same or similar fashion.  Accordingly, since claim language does not appear to impart further structural limitations, Abiko is considered to teach the vial components referenced in instant claims 60, 61, 62, 67, 68, and 69.  Moreover, making separable or integral formulations is considered a modification obvious to the ordinary artisan and especially is considered so in view of Abiko’s teaching of separability of similar components in a similar formulation.
Further regarding the amounts and/or concentrations referenced in instant claims 59, 61, 66, 68, 69, and 70, it is the examiner’s position that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Specifically, in the instant case, the starting points taught by Abiko would have served as amounts and concentrations from which one would have been motivated to perform routine optimization procedures to arrive at a dosage and/or concentration of each vitamin claimed.  

Claims 19 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0078228A1 (hereafter, “Abiko”) as applied to claims 18, 55-62, and 66-70 above, and further in view of US 7,282,225B1 (hereafter, “Davis”).
The teachings of Abiko have been delineated above.  Abiko does not teach dehydroascorbic acid as recited in claims 19 and 63.
Davis cures this deficiency.  Davis teaches nutritional dietary supplement compositions comprising vitamins, antioxidants, etc. in a stabilizing carrier (see abstract, in particular).  Davis teaches that “vitamin C” may equivalently encompass all forms of the vitamin such as L-ascorbic acid, dehydroascorbic acid, etc. (see column 9, lines 16-20).
Both Abiko and Davis are directed to nutrition and/or pharmacological supplements including those which may be administered intravenously.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention as made to substitute dehydroascorbic acid for at least some of the ascorbic acid vitamin C component of Davis, with a reasonable expectation of success.  An express suggestion to substitute one known equivalent for another is not necessary to render such substitution obvious.
Claims 64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0078228A1 (hereafter, “Abiko”) as applied to claims 18, 55-62, and 66-70 above, and further in view of US 2012/0190731A1 (hereafter, “Messina”).
The teachings of Abiko have been delineated above.  Abiko does not teach a bolus as instantly recited in claim 64.
Messina cures this deficiency.  Messina teaches therapeutic compositions for reducing oxidative stress (see abstract, in particular).  Intravenous formulations are among those disclosed (see [0216]).  Messina specifies bolus injection as an example of injectable dosage form (see [0240]) and further specifies that the formulations may be lyophilized or aqueous (see [0249]).
Abiko and Messina are both directed to vitamin-containing formulations which may be administered by injection.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize a bolus form for injection or lyophilized or aqueous as suggested by Messina in the generally intravenous formulations of Abiko, with a reasonable expectation of success.  One would have been motivated to do so based on Messina’s specification that a bolus injection may be used for administering formulations comprising a vitamin C agent and that the formulations may be lyophilized or aqueous (see also [0249]).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617